UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6909


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ELWOOD JEROME KNOX, a/k/a L, a/k/a El, a/k/a Elwood Lawrence,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:01-cr-00191-RAJ-1)


Submitted: May 22, 2020                                           Decided: June 17, 2020


Before DIAZ and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Alexandria, Virginia, Andrew W. Grindrod,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Norfolk, Virginia, for Appellant. G. Zachary Terwilliger, United States Attorney,
Alexandria, Virginia, Sherrie S. Capotosto, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elwood J. Knox appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2018) motion for a sentence reduction. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court

in its order following our remand for further explanation.         United States v. Knox,

No. 2:01-cr-00191-RAJ-1 (E.D. Va. Nov. 4, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2